695 So. 2d 1301 (1997)
Olga A. VOYTISH, Petitioner,
v.
Daniel E. OZYCZ, Respondent.
No. 97-1295.
District Court of Appeal of Florida, Fourth District.
June 25, 1997.
Gary S. Ostrow of Law Office of Gary S. Ostrow, Fort Lauderdale, for petitioner.
Dennis C. Mcdevitt of Law Office of Dennis C. Mcdevitt, Boca Raton, for respondent.
PER CURIAM.
We grant the petition for writ of certiorari and quash the discovery order of the trial court compelling petitioner, a non-party parent of the defendant below, to produce three years of tax returns. Respondent has failed to meet his burden to show any need for this discovery which would override the privacy rights of this non-party. Colonial Med. Specialties of S. Florida v. United Diagnostic *1302 Laboratories, Inc., 674 So. 2d 923 (Fla. 4th DCA 1996).
We recognize that the trial court attempted to protect the non-party's privacy rights by ordering that counsel redact the irrelevant information. However, the description of the information to be disclosed, "information related to the business between the parties," is not sufficiently objective to avoid an improper disclosure. Before ordering the tax returns sought, the trial court must conduct an in camera review of the tax returns to ascertain whether they contain information relevant to the dispute between the parties.
GLICKSTEIN, STEVENSON and SHAHOOD, JJ., concur.